Opinion issued February 8, 2007.
 












In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01018-CV



IN RE SCHLUMBERGER TECHNOLOGY CORPORATION AND
JONATHAN WILLIAM RENEAU, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION

	Relators Schlumberger Technology Corporation and Jonathan William Reneau 
filed a petition for writ of mandamus complaining of the trial court's (1) orders of June
28, 2006, and August 9, 2006.  On January 31, 2007, the relator filed a motion to
dismiss the petition for writ of mandamus, stating that the relators and the real parties
in interest have settled their dispute in the underlying proceeding.
	We dismiss the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.
1.            
     --